Citation Nr: 1823623	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, T.M., A.E., and L.B.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.	

The Veteran appeared at a videoconference hearing before the undersigned in February 2018. A transcript has been associated with the claims file.


FINDING OF FACT

The evidence of record supports a finding that the Veteran has PTSD that is related to his period of service.


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C. §§ 5107, 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for PTSD. In particular the Veteran asserts he has PTSD that is directly related to an in-service sexual assault.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303. Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2017). To establish service connection a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In particular, establishment of service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2017). 

Where a PTSD claim is based on an in-service personal assault, credible supporting evidence that the claimed stressor actually occurred is still required. Significantly however, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272 (1999). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
In this case the record has shown a diagnosis of PTSD. See July 2014 VA examination. The Veteran's claim has continued to be denied however based on a finding that his claimed in-service stressor has not been verified.

The Veteran reports being attacked by a non-commissioned officer (NCO) in the shower and experiencing a military sexual trauma (MST). 

The Veteran reported the incident, but did not believe there was any further action taken as there was no investigation. There is no record of any sexual assault. The July 2014 examiner noted the service treatment records and military personnel record showed changes in assignment and a decrease from a higher level of functioning; however, in and of themselves these were not really strong and evident markers.

The Veteran's therapist, M.J., told the July 2014 VA examiner that he absolutely believed the first military sexual trauma (the attack by the NCO in the shower) occurred, and saw how the trauma played out in the Veteran's current marriage, daily life, and occupation. He also noted that the Veteran had been consistent with his story and the way in which it affected the Veteran's life had also been consistent.

The Veteran began therapy for his PTSD due to MST at the VA in May 2006. He testified under oath at the February 2018 hearing that prior to that point, he did not seek treatment because he was embarrassed and did not know there was help to get him through his symptoms. 

The July 2014 VA examiner noted it was her opinion "that it is at least as likely as not that the original reported MST, with the NCO occurred."  However, she indicated that it was less likely than not, the all other claimed stressors, to include other forms of MST, his claim of being a prisoner of war, and consulting with the FBI, are not true and are likely manifestations of his delusional disorder.  

The July 2014 VA examiner noted that the Veteran exhibited intrusion symptoms, avoidance symptoms, negative alterations in mood, and hyperarousal. She diagnosed PTSD related to the original MST with the NCO, personality disorder with Cluster B traits, and delusional disorder.

Testimonies from the Veteran's wife, daughter, and L.B., as well as lay statements from the Veteran's son and lifelong friend, D.O., document the Veteran's symptomatology from shortly after service up to the present. The Veteran was described as happy and non-violent prior to service. After service, D.O. noted a change and that the Veteran seemed down. The Veteran's son noted symptomatology of light sleeping, hypervigilance, and paranoia for as long as he could remember. The Veteran's wife testified that the Veteran's symptomatology has worsened. The Veteran's daughter testified to symptomatology of hypervigilance and anger issues. L.B. testified that he worried the Veteran would be misinterpreted as mean and angry. He stated that while the Veteran was angry, he wanted to be better and was a person of very strong character.

Although the Veteran's service records include no documentation of any in-service assault and/or mental health disability symptomatology, the Board finds that this does not diminish the Veteran's account of in-service sexual trauma. The Veteran's stated stressor regarding the NCO has been consistent since he first started talking about it, and the July 2014 VA examiner diagnosed PTSD based on this claimed stressor. The Board notes that 38 C.F.R. § 3.304(f)(5) allows for VA to submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. This is what the July 2014 examiner provided when she determined upon review of the record, interview of the Veteran, testing and treatment that the Veteran's claimed sexual assault stressor at least as likely as not occurred in the military and was related to the Veteran's PTSD. The examiner also opined that it was at least as likely as not that the Veteran's military sexual trauma caused him to decompensate into a delusional disorder, and therefore was also related to his military service.

In light of this corroborative evidence, the Board resolves all doubt in the Veteran's favor and finds the Veteran's in-service stressor (an in-service MST) to be corroborated. See 38 C.F.R. § 3.102 (2017). The medical opinion evidence from the July 2014 VA examiner is consistent with that of the Veteran's therapist, M.J., and serves to link the Veteran's current PTSD disability with the Veteran's stressor.

There are no medical opinions of record that specifically contradict the favorable nexus evidence noted above. Thus, all elements for the award of service connection for PTSD are satisfied. See 38 C.F.R. §§ 3.303, 3.304(f) (2017). The benefit sought on appeal is granted.


ORDER

Service connection for PTSD with delusional disorder, is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


